Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered February 18, 1987, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the case is remitted to the Supreme Court, Kings County, to hear and report on the prosecutor’s exercise of peremptory challenges and the appeal held in abeyance in the interim. The Supreme Court is to file its report with all convenient speed.
We find merit to the defendant’s contention that the prosecutor’s use of peremptory challenges to strike either 12 or 13 of the 15 black members of the venire was sufficient to establish a prima facie case of racial discrimination in the selection of the petit jury (see, Batson v Kentucky, 476 US 79; People v Hassell, 149 AD2d 530; People v Mims, 140 AD2d 929; People v Gregory ZZ., 134 AD2d 814). Under the circumstances, the court should have required the prosecutor to articulate his reasons for challenging the black venire persons rather than summarily denying the defendant’s successive motions for a mistrial (see, People v Knight, 134 AD2d 845; People v James, 132 AD2d 932; People v Howard, 128 AD2d 804, appeal after remittitur 143 AD2d 943). Accordingly, the matter is remitted for an evidentiary hearing, during which time the appeal from the judgment of conviction will be held *626in abeyance. Brown, J. P., Eiber, Sullivan and Harwood, JJ., concur.